UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Cambridge Capital Acquisition Corporation (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 13215Q205 (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 9 CUSIP No. 13215Q205 13G Page 2of9Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ACK Asset Management LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 587,021 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 587,021 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 587,021 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.22% (see Item 4) 12 TYPE OF REPORTING PERSON* IA *SEE INSTRUCTION BEFORE FILLING OUT Page 2 of 9 CUSIP No. 13215Q205 13G Page 3of9Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON John Reilly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 587,021 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 587,021 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 587,021 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.22% (see Item 4) 12 TYPE OF REPORTING PERSON* HC *SEE INSTRUCTION BEFORE FILLING OUT Page 3 of 9 CUSIP No. 13215Q205 13G Page 4of9Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Richard Meisenberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 587,021 (see Item 4) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 587,021 (see Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 587,021 (see Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.22%(see Item 4) 12 TYPE OF REPORTING PERSON* HC *SEE INSTRUCTION BEFORE FILLING OUT Page 4 of 9 Item 1(a) Name of Issuer: Cambridge Capital Acquisition Corporation Item 1(b) Address of Issuer's Principal Executive Offices: 525 South Flagler Drive, Suite 201, West Palm Beach, FL 33401 Item 2(a) Name of Person Filing: This statement is filed by: (i) Ack Asset Management LLC (“ACK”) with respect to shares of Common Stock, par value $0.0001 per share (“Shares”), of the Issuer beneficially owned by certain funds and managed accounts advised by ACK and through ACK’s managing members, (ii) John Reilly and (iii) Richard Mesienberg. ACK, John Reilly and Richard Meisenberg have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit 99.1, pursuant to which they have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Act. Item 2(b) Address or Principal Business Office: The address of the principal business office of ACK, John Reilly and Richard Meisenberg is 2 Overhill Road, Suite 400, Scarsdale, NY, 10583. Item 2(c) Citizenship: ACK is a Delaware limited liability company.Mr. Reilly and Mr. Meisenberg are United States citizens. Item 2(d) Title of Class of Securities: Common Stock, par value $0.0001 per share Item 2(e) CUSIP Number: 13215Q205 Item 3 If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: oBroker or dealer registered under Section 15 of the Act; oBank as defined in Section 3(a)(6) of the Act; oInsurance company as defined in Section 3(a)(19) of the Act; Page 5 of 9 oInvestment company registered under Section 8 of the Investment Company Act of 1940; xAn investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); * oAn employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); xA parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); ** oA savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; oA non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); oGroup, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: * ACK is filing as an investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). ** Mr. Reilly and Mr. Meisenberg are filing as control persons in accordance with Rule 13d-1(b)(1)(ii)(G). Item 4 Ownership: The percentages used herein are calculated based upon the 9,440,000 Shares of common stock issued and outstanding as of December 19, 2013 as reported on the Issuer's Prospectus filed pursuant to Rule 424(b)(4) on December 19, 2013 with the Securities and Exchange Commission after giving effect to the completion of the offering and the sale of private units, all as described therein. 1.ACK (a) Amount beneficially owned:587,021 (b) Percent of class: 6.22% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 587,021 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 587,021 2.John Reilly (a) Amount beneficially owned: 587,021 (b) Percent of class: 6.22% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 587,021 Page 6 of 9 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 587,021 3.Richard Meisenberg (a) Amount beneficially owned: 587,021 (b) Percent of class: 6.22% (c)(i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 587,021 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 587,021 ACK owns no Shares directly.ACK maintains investment and/or voting power with respect to certain funds and managed accounts advised by it.Mr. Reilly and Mr. Meisenberg are the managing members of ACK and control ACK.By reason of the provisions of Rule 13d-3 of the Securities Exchange Act of 1934, as amended, each of ACK, Mr. Reilly and Mr. Meisenberg may be deemed to beneficially own 587,021 Shares (constituting approximately 6.22% of the Shares outstanding). Each of ACK, Mr. Reilly and Mr. Meisenberg disclaims beneficial ownership of any of the securities covered by this statement. Item 5 Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. o Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: See Exhibit 99.2. Item 8 Identification and Classification of Members of the Group: Not Applicable Item 9 Notice of Dissolution of Group: Not Applicable Item 10 Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not Page 7 of 9 held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. Page 8 of 9 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 19, 2014 ACK ASSET MANAGEMENT LLC By:/s/ Kenneth Cooper Name:Kenneth Cooper Title:Authorized Person /s/ John Reilly JOHN REILLY /s/ Richard Meisenberg RICHARD MEISENBERG Page 9 of 9
